Frankum, Justice.
The appeal in this case is from an order denying a motion for a summary judgment filed in a case appealed to the superior court from a judgment rendered by the Ordinary of Chatham County. The case before the ordinary was a statutory proceeding to remove an obstruction from a private way brought under the provisions of Code § 83-119. At the time the appeal from the ordinary was transmitted to the superior court there was pending in that court an action for damages and injunctive relief filed by the plaintiff against the same defendants. After the appeal from the ordinary was docketed in the superior court a motion to consolidate the two cases was made, but, so far as appears from the record, no order of consolidation was ever made. The appeal from the order denying the summary judgment with the proper certificate of appealability signed by the trial judge was directed to the Court of Appeals, and the intermingled records in both cases were transmitted to the Court of Appeals. That court transferred the appeal to this court, apparently being of the opinion that the case involved a question of equity. But, a careful examination of the entire record so transmitted shows that the appeal is solely from the judgment denying a summary judgment in the appeal from the judgment rendered by the ordinary, and that no question respecting the propriety of any order or judgment in the other case is presented. The appeal, therefore, presents no question for decision of which this court has jurisdiction, and the case is accordingly

Returned to the Court of Appeals.


All the Justices concur.